Per Curiam.

Respondent admitted the charge that he neglected the interests of his client. The official referee has found that the respondent has “ presented a complete and satisfactory explanation in mitigation of his conduct.” The facts sustain the conclusion of the referee.
In view of the mitigating circumstances presented, the justices of this court are of the opinion that a censure of the respondent is sufficient punishment. The respondent, therefore, should be censured.
Martin, P. J., Townley, G-len'non, Dore and Cohn, JJ., concur.
Respondent censured.